Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on June 15th, 2022.  Claims 1 and 3 to 18 are pending and examined below.

Response to Arguments
Applicant’s arguments, see "Rejections under 35 U.S.C. § 101", filed June 15th, 2022, with respect to claims 1 and 3 to 20 have been fully considered and are persuasive.  The rejections of claim 1 and 3 to 20 have been withdrawn.
Regarding the prior art rejections, the Applicant's arguments filed June 15th, 2022 have been fully considered but they are not persuasive.  According to the broadest reasonable interpretation of Kim, Kim does in fact teach that each calibration-aware path is generated for calibration purposes in ¶[0061]: “The vehicle driving control apparatus 200 may determine the driving route to include a predetermined area of road used to calibrate the first sensor”.  This “predetermined area of road” can, as part of a route, be considered a path, and as stated this path is determined for the purpose of calibrating a sensor.  That basic idea reads on the original and amended claims 1 and 15 to 16.  Just because the existing path is “predetermined” does not is was not generated for the purposes of calibration.  Again, ¶[0061] states clearly that this is a “predetermined area of road used to calibrate the first sensor”.  It was generated for the express purposes of calibrating a sensor and therefore reads on the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 to 2, 4, 8 to 9, 11 to 12, 15 to 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20200200566 A1), hereinafter referred to as Kim, in view of Douillard et al. (US 20170124781 A1), hereinafter referred to as Douillard.
Kim teaches a vehicle comprising (Kim, figure 1, a vehicle):
at least one sensor (Kim, figure 1, which includes an IMU sensor, a LIDAR sensor, a radar sensor, and a camera);
at least one computer (Kim, ¶[0178], “The computer is a device capable of fetching instructions stored in the storage medium and operating according to the embodiments of the disclosure based on the fetched instructions.”); and
memory storing instructions that when executed by the at least one computer, cause the at least one computer to perform operations comprising (Kim, ¶[0128], “The processor 1110 controls overall operations of the vehicle driving control apparatus 200. For example, the processor 1110 may control the other elements included in the vehicle driving control apparatus 200 (e.g., the memory 1120), by executing a program stored in the vehicle driving control apparatus 200.”):
identifying a trigger for calibrating the at least one sensor at a first location (Kim, ¶[0054] to ¶[0056], “The vehicle driving control apparatus 200 may determine that calibration of the first sensor is required when a difference between the value measured by the first sensor and the values measured by the other sensors is equal to or greater than a threshold value.  Alternatively, the vehicle driving control apparatus 200 may determine whether calibration of the sensor is required by reconfiguring information about a road through which the vehicle is driven based on the sensing data received from the plurality of sensors and comparing the reconfigured information with previously known information about the road.  The vehicle driving control apparatus 200 may determine whether calibration of the sensor is required by determining whether an error between the reconfigured information and the previously known information exceeds a threshold range.  Otherwise, the vehicle driving control apparatus 200 may previously store information about an error probability of each sensor and determine that calibration is required for a sensor, the error probability of which is calculated to be equal to or greater than a threshold value as time passes.”); and
in response to identifying the trigger, initiating a calibration path planning mode for the vehicle (Kim, ¶[0061], “The vehicle driving control apparatus 200 may determine the driving route to include a predetermined area of road used to calibrate the first sensor (hereinafter also referred to as a calibration area of the first sensor), based on the previously stored map data. For example, the vehicle driving control apparatus 200 may find the calibration area of the first sensor in the map data. The vehicle driving control apparatus 200 may determine an area around a current location of the vehicle or an area around a driving route to a destination in the map data, as a search area. The vehicle driving control apparatus 200 may find the calibration area of the first sensor included in the determined search area.  The vehicle driving control apparatus 200 may determine the driving route of the vehicle to include the calibration area of the first sensor.”); and
Kim teaches causing the vehicle to travel along the first calibration-aware path (Kim, ¶[0009], “In accordance with an aspect of the disclosure, a vehicle driving control apparatus for controlling driving of a vehicle based on information received from a plurality of sensors is provided. The vehicle driving control apparatus includes at least one processor configured to determine a driving route to include a predetermined area of road, upon determining that calibration of a first sensor is required, and a memory configured to store values measured by the plurality of sensors while the vehicle is being driven along the driving route, wherein the at least one processor is further configured to calibrate the first sensor based on the stored measured values and information about the predetermined area of road.”).
However, Kim does not teach but Douillard teaches in the calibration path planning mode:
generating a plurality of calibration-aware paths from the first location to a second location, each calibration-aware path includes at least one calibration trajectory along at least one road; and selecting, from the plurality of calibration-aware paths, a first calibration- aware path for the vehicle, wherein the at least one sensor is calibrated while the vehicle travels along the first calibration-aware path (Douillard, ¶[0059], “At 206, data representing a subset of candidate trajectories may be received from an autonomous vehicle responsive to the detection of the event. For example, a planner of an autonomous vehicle controller may calculate and evaluate large numbers of trajectories (e.g., thousands or greater) per unit time, such as a second. In some embodiments, candidate trajectories are a subset of the trajectories that provide for relatively higher confidence levels that an autonomous vehicle may move forward safely in view of the event (e.g., using an alternate path provided by a teleoperator). Note that some candidate trajectories may be ranked or associated with higher degrees of confidence than other candidate trajectories. According to some examples, subsets of candidate trajectories may originate from any number of sources, such as a planner, a teleoperator computing device (e.g., teleoperators can determine and provide approximate paths), etc., and may be combined as a superset of candidate trajectories. At 208, path guidance data may be identified at one or more processors. The path guidance data may be configured to assist a teleoperator in selecting a guided trajectory from one or more of the candidate trajectories. In some instances, the path guidance data specifies a value indicative of a confidence level or probability that indicates the degree of certainty that a particular candidate trajectory may reduce or negate the probability that the event may impact operation of an autonomous vehicle. A guided trajectory, as a selected candidate trajectory, may be received at 210, responsive to input from a teleoperator (e.g., a teleoperator may select at least one candidate trajectory as a guided trajectory from a group of differently-ranked candidate trajectories). The selection may be made via an operator interface that lists a number of candidate trajectories, for example, in order from highest confidence levels to lowest confidence levels. At 212, the selection of a candidate trajectory as a guided trajectory may be transmitted to the vehicle, which, in turn, implements the guided trajectory for resolving the condition by causing the vehicle to perform a teleoperator-specified maneuver. As such, the autonomous vehicle may transition from a non-normative operational state.”).
It would have been obvious to combine the vehicle of Kim with the multiple trajectories of Douillard, because using multiple paths provides a better means to select an optimal path.
Claims 15 and 16 are substantially similar to claim 1 and are rejected via substantially the same arguments.
Regarding claim 2, Kim discloses a vehicle wherein
the operations further comprise: 
Regarding claim 4, Douillard discloses a vehicle wherein
selecting, from the plurality of calibration-aware paths, the first calibration-aware path comprises: scoring each of the calibration-aware paths based on at least one of calibration factors or driving factors associated with the calibration-aware path; and selecting the calibration-aware path with a highest score (Douillard, ¶[0059], “For example, a planner of an autonomous vehicle controller may calculate and evaluate large numbers of trajectories (e.g., thousands or greater) per unit time, such as a second. In some embodiments, candidate trajectories are a subset of the trajectories that provide for relatively higher confidence levels that an autonomous vehicle may move forward safely in view of the event (e.g., using an alternate path provided by a teleoperator). Note that some candidate trajectories may be ranked or associated with higher degrees of confidence than other candidate trajectories.  […]  A guided trajectory, as a selected candidate trajectory, may be received at 210, responsive to input from a teleoperator (e.g., a teleoperator may select at least one candidate trajectory as a guided trajectory from a group of differently-ranked candidate trajectories). The selection may be made via an operator interface that lists a number of candidate trajectories, for example, in order from highest confidence levels to lowest confidence levels. At 212, the selection of a candidate trajectory as a guided trajectory may be transmitted to the vehicle, which, in turn, implements the guided trajectory for resolving the condition by causing the vehicle to perform a teleoperator-specified maneuver. As such, the autonomous vehicle may transition from a non-normative operational state.”).
Regarding claim 8, Douillard discloses a vehicle wherein
the operations further comprising: storing the first calibration-aware path in a database of calibration-aware paths (Douillard, ¶[0092], “Teleoperator action recommendation controller 1412 includes logic configured to receive and/or control a teleoperation service request via autonomous vehicle (“AV”) planner data 1472, which can include requests for teleoperator assistance as well as telemetry data and other data. As such, planner data 1472 may include recommended candidate trajectories or paths from which a teleoperator 1408 via teleoperator computing device 1404 may select. According to some examples, teleoperator action recommendation controller 1412 may be configured to access other sources of recommended candidate trajectories from which to select an optimum trajectory. For example, candidate trajectories contained in autonomous vehicle planner data 1472 may, in parallel, be introduced into simulator 1440, which is configured to simulate an event or condition being experienced by an autonomous vehicle requesting teleoperator assistance. Simulator 1440 can access map data and other data necessary for performing a simulation on the set of candidate trajectories, whereby simulator 1440 need not exhaustively reiterate simulations to confirm sufficiency. Rather, simulator 1440 may provide either confirm the appropriateness of the candidate trajectories, or may otherwise alert a teleoperator to be cautious in their selection.”).
Regarding claim 9, Douillard discloses a vehicle wherein
generating the plurality of calibration-aware paths comprises: using a database of calibration-aware paths to generate at least one of the plurality of calibration-aware paths (Douillard, ¶[0092], “Teleoperator action recommendation controller 1412 includes logic configured to receive and/or control a teleoperation service request via autonomous vehicle (“AV”) planner data 1472, which can include requests for teleoperator assistance as well as telemetry data and other data. As such, planner data 1472 may include recommended candidate trajectories or paths from which a teleoperator 1408 via teleoperator computing device 1404 may select. According to some examples, teleoperator action recommendation controller 1412 may be configured to access other sources of recommended candidate trajectories from which to select an optimum trajectory. For example, candidate trajectories contained in autonomous vehicle planner data 1472 may, in parallel, be introduced into simulator 1440, which is configured to simulate an event or condition being experienced by an autonomous vehicle requesting teleoperator assistance. Simulator 1440 can access map data and other data necessary for performing a simulation on the set of candidate trajectories, whereby simulator 1440 need not exhaustively reiterate simulations to confirm sufficiency. Rather, simulator 1440 may provide either confirm the appropriateness of the candidate trajectories, or may otherwise alert a teleoperator to be cautious in their selection.”).
Regarding claim 11, Kim in view of Douillard discloses a vehicle wherein wherein generating the plurality of calibration-aware paths comprises:
determining vehicle trajectories that calibrate the at least one sensor (Douillard, ¶[0059], “For example, a planner of an autonomous vehicle controller may calculate and evaluate large numbers of trajectories (e.g., thousands or greater) per unit time, such as a second. In some embodiments, candidate trajectories are a subset of the trajectories that provide for relatively higher confidence levels that an autonomous vehicle may move forward safely in view of the event (e.g., using an alternate path provided by a teleoperator). Note that some candidate trajectories may be ranked or associated with higher degrees of confidence than other candidate trajectories.  […]  A guided trajectory, as a selected candidate trajectory, may be received at 210, responsive to input from a teleoperator (e.g., a teleoperator may select at least one candidate trajectory as a guided trajectory from a group of differently-ranked candidate trajectories). The selection may be made via an operator interface that lists a number of candidate trajectories, for example, in order from highest confidence levels to lowest confidence levels. At 212, the selection of a candidate trajectory as a guided trajectory may be transmitted to the vehicle, which, in turn, implements the guided trajectory for resolving the condition by causing the vehicle to perform a teleoperator-specified maneuver. As such, the autonomous vehicle may transition from a non-normative operational state.”); and
generating, based on the vehicle trajectories, at least one of the plurality of calibration-aware paths (Kim, ¶[0061], “The vehicle driving control apparatus 200 may determine the driving route to include a predetermined area of road used to calibrate the first sensor (hereinafter also referred to as a calibration area of the first sensor), based on the previously stored map data. For example, the vehicle driving control apparatus 200 may find the calibration area of the first sensor in the map data. The vehicle driving control apparatus 200 may determine an area around a current location of the vehicle or an area around a driving route to a destination in the map data, as a search area. The vehicle driving control apparatus 200 may find the calibration area of the first sensor included in the determined search area.  The vehicle driving control apparatus 200 may determine the driving route of the vehicle to include the calibration area of the first sensor.”).
Regarding claim 12, Kim discloses a vehicle wherein
the vehicle is scheduled to travel from a point of origin to a destination (Kim, ¶[0067], “Referring to FIG. 6, the vehicle driving control apparatus 200 may determine a driving route 620 to include calibration areas 621 and 625 between a current location of the autonomous vehicle 10 and a destination 601. The vehicle driving control apparatus 200 may control the autonomous vehicle 10 to be driven along the driving route 620 when a driving distance of the autonomous vehicle 10 along the driving route 620 determined to include the calibration areas 621 and 625 is acceptable compared to a driving distance of the autonomous vehicle 10 along a shortest route 610 to the destination 601.”).

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Douillard as applied to claim 1 above, and further in view of Kozikaro (US 5156038 A1), hereinafter known as Kozikaro.
Regarding claim 3, Kim in view of Douillard does not teach and Kozikaro teaches a vehicle wherein the plurality of calibration-aware paths is a first plurality of calibration-aware paths, and wherein the operations further comprise: 
determining, after the vehicle has reached a destination, that the at least one sensor has not completed calibration; in response to the determination, generating a second plurality of calibration-aware paths (Kozikaro, column 1, lines 21 to 37, “The conventional method for calibrating wheel sensors requires that an operator drive the vehicle over a straight path, carefully indicating to his navigation system when he comes to the start and finish points on the path. The system can count the number of pulses received from each wheel sensor between the start and finish points, and calculate the distance travelled per pulse for each wheel.  This conventional calibration method is prone to operator errors, and it is not always possible for the operator to find a straight path having a known length with easily discernable start and finish points.  Further, if the path is incorrectly measured, or if the operator did not properly align the vehicle on the path before indicating the start of the path, incorrect calibration may result. Thus, a more reproducible and operator-friendly calibration method is needed.”; and Kozikaro, column 2, lines, 5 to 14, “Broadly speaking, the present method contemplates that the vehicle 10 be driven around a path in a first direction (e.g., counterclockwise) while the vehicle's heading change .DELTA.H1 is measured and the outputs of the wheel sensors are counted and processed (described more fully below). The vehicle is then driven around the same or a different path in the opposite direction while the vehicle's heading change .DELTA.H2 is measured and the output of the wheel sensors are again counted and processed.”); and
selecting one of the second plurality of calibration-aware paths and causing the vehicle to travel along the selected one of the second plurality of calibration-aware paths (Kozikaro, column 2, lines 5 to 48, “Broadly speaking, the present method contemplates that the vehicle 10 be driven around a path in a first direction (e.g., counterclockwise) while the vehicle's heading change .DELTA.H1 is measured and the outputs of the wheel sensors are counted and processed (described more fully below). The vehicle is then driven around the same or a different path in the opposite direction while the vehicle's heading change .DELTA.H2 is measured and the output of the wheel sensors are again counted and processed.  Preferably, each such path is a closed path such as the illustrated path 12, a closed path meaning that completing the path provides a heading change of 360 degrees. However, a path involving a heading change of more or less than 360 degrees (e.g., 270 degrees) may also be used; and the heading change may be different for each direction traversed. Note that the paths need not be circular, regular, or identical to each other.  At the start of the first closed path, electronic apparatus (described below) in the vehicle begins counting and storing the number of pulses generated by each wheel sensor. Upon completion of the path, a count is stored representing the number of pulses generated by each wheel sensor during the drive around the closed path. During the drive around the closed path in the opposite direction, another count is made and stored representing the number of pulses generated by each wheel sensor. Using the stored counts and the known track distance, and also knowing that the heading change for each path is 360 degrees I then calculate the distance travelled per output pulse for each wheel. This information essentially calibrates the pulses from the wheel sensors so that an accurate determination can be made of how far the vehicle has travelled, and its heading changes.  Significantly, the driver need not know or compute the actual distance travelled around either of the paths. As will be apparent from the description below, actual distance travelled is irrelevant. Moreover, the calibration method can be accomplished by driving the vehicle around a city block in one direction, and then driving the vehicle around the same, or a different block, in the reverse direction. The two paths need not be of the same length or shape.”).
It would have been obvious to combine the vehicle of Kim in view of Douillard with the continued path generation of Kozikaro, because this continued path generation would prevent miscalibration of the sensors and therefore further the overall goal of the invention.
Regarding claim 10, Kim in view of Douillard teaches a vehicle wherein generating the plurality of calibration-aware paths comprises:
analyzing, using a world map and based on trip information of the vehicle, a road network between a point of origin and a destination of the vehicle (Kim, ¶[0047], “The vehicle driving control apparatus 200 may store map data including precise road information of a region through which the autonomous vehicle 10 is to be driven.”; and Kim, ¶[0067], “Referring to FIG. 6, the vehicle driving control apparatus 200 may determine a driving route 620 to include calibration areas 621 and 625 between a current location of the autonomous vehicle 10 and a destination 601. The vehicle driving control apparatus 200 may control the autonomous vehicle 10 to be driven along the driving route 620 when a driving distance of the autonomous vehicle 10 along the driving route 620 determined to include the calibration areas 621 and 625 is acceptable compared to a driving distance of the autonomous vehicle 10 along a shortest route 610 to the destination 601.”); and
determining, based on the analysis, paths that include a threshold number of vehicle calibration trajectories (Kozikaro, column 2, lines 5 to 48, “Broadly speaking, the present method contemplates that the vehicle 10 be driven around a path in a first direction (e.g., counterclockwise) while the vehicle's heading change .DELTA.H1 is measured and the outputs of the wheel sensors are counted and processed (described more fully below). The vehicle is then driven around the same or a different path in the opposite direction while the vehicle's heading change .DELTA.H2 is measured and the output of the wheel sensors are again counted and processed.  Preferably, each such path is a closed path such as the illustrated path 12, a closed path meaning that completing the path provides a heading change of 360 degrees. However, a path involving a heading change of more or less than 360 degrees (e.g., 270 degrees) may also be used; and the heading change may be different for each direction traversed. Note that the paths need not be circular, regular, or identical to each other.  At the start of the first closed path, electronic apparatus (described below) in the vehicle begins counting and storing the number of pulses generated by each wheel sensor. Upon completion of the path, a count is stored representing the number of pulses generated by each wheel sensor during the drive around the closed path. During the drive around the closed path in the opposite direction, another count is made and stored representing the number of pulses generated by each wheel sensor. Using the stored counts and the known track distance, and also knowing that the heading change for each path is 360 degrees I then calculate the distance travelled per output pulse for each wheel. This information essentially calibrates the pulses from the wheel sensors so that an accurate determination can be made of how far the vehicle has travelled, and its heading changes.  Significantly, the driver need not know or compute the actual distance travelled around either of the paths. As will be apparent from the description below, actual distance travelled is irrelevant. Moreover, the calibration method can be accomplished by driving the vehicle around a city block in one direction, and then driving the vehicle around the same, or a different block, in the reverse direction. The two paths need not be of the same length or shape.”; where the closed path is a path, each direction creates a trajectory, and the threshold number of trajectories is two).
It would have been obvious to a person having ordinary skill in the art to combine the vehicle of Kim in view of Douillard with the multiple trajectories of Kozikaro, because providing a plurality of calibrated paths allows for additional user choice in the trajectories.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Douillard as applied to claim 4 above, and further in view of Okude (US 20150198449 A1), hereinafter known as Okude.
Regarding claim 5, Kim in view of Douillard does not teach but Okude teaches a vehicle wherein
the driving factors comprise at least one of a travel duration along a path, a distance of the path, an extent of traffic along the path, or driving regulations along the path (Okude, ¶[0057], “In this embodiment, explanation is made on a method which involves acquiring the weighting parameters from the probe data collected, using them to set cost of the road link and calculating a minimum cost route up to the destination. Calculating a cost for each route by using the weighting parameters and then selecting a minimum cost route gives the same effect. More particularly, this method involves calculating a plurality of routes for movement in the requested section OD with changing the cost factors, such as distance or amount of time required, used for the route calculation, further calculating route costs by coupling route attribute data pieces, such as distances and travel times of the obtained routes with the weighting parameters selected in step S54 or step S58, and then selecting a route having a minimum route cost among the various obtained routes as a recommended route.”).
It would have been obvious to a person having ordinary skill in the art to combine the vehicle of Kim in view of Douillard with the driving factors of Okude, because these factors could reduce the time and distance and therefore greatly benefit any users.
Regarding claim 7, Kim in view of Douillard does not teach but Okude teaches a vehicle wherein
scoring each of the plurality of calibration-aware paths is further based on a type of the at least one sensor (Okude, ¶[0010], “According to the 1st aspect of the present invention, a route calculation system comprises: a route selection probability calculation unit that calculates a route selection probability of each route of a plurality of routes based on a number of trajectories included in the each route among a plurality of trajectories corresponding to probe data and based on a number of trajectories each having a starting point and an ending point which are substantially identical with a starting point and an ending point of the each route, among the plurality of trajectories; a weighting parameter acquisition unit that acquires at least two kinds of weighting parameters based on a route traveling distance and a route traveling time along each of the routes, the route traveling distance and the route traveling time being obtained based on the probe data, and based on the route selection probability, the at least two kinds of the weighting parameters representing degrees of influences of at least the route traveling distance and the route traveling time on the route selection probability, for each of a plurality of sets of starting point and ending point combinations; a weighting parameter selection unit that selects at least two kinds of weighting parameters corresponding to a specified set of a starting point and ending point combination related to a combination of a departure point and a destination among the plurality of sets of starting point and ending point combinations each related to the at least two kinds of weighting parameters; and a recommended route calculation unit that calculates a recommended route based on at least two kinds of link costs including a link traveling distance and a link traveling time related to each road link of a plurality of road links in an area that includes the departure point and the destination and based on the at least two kinds of weighting parameters selected by the weighting parameter selection unit corresponding to the specified set of the starting point and ending point combination.”; where the probe data affects the route selection).
It would have been obvious to a person having ordinary skill in the art to combine the vehicle of Kim in view of Douillard with the sensors of Okude, because using sensor data should improve the route selection, especially in regards to current road conditions. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Douillard as applied to claim 4 above, and further in view of Maston (US 20140062725 A1), hereinafter known as Maston.
Regarding claim 6, Kim in view of Douillard does not teach but Maston teaches a vehicle wherein
the calibration factors comprise at least one of a number of calibration targets along a path, a road surface condition along the path, a number of calibration vehicle trajectories along the path, or an extent of a parameters space that is explored along the path (Maston, ¶[0062], “Based on actual, historical and/or predicted road conditions, routes can be planned. In an embodiment, interface component 128 and position component 124 can calculate one or more routes between two or more points based on available trafficable surfaces between the two or more points. In an embodiment, a particular route, or time for travelling the route, can be selected based on road conditions. In an embodiment, a route can be changed real-time to accommodate changed road conditions and minimize travel time or risk. Both initial selections and changes can be based on improvements to road conditions, such as maintenance. For example, if a road is being plowed and treated (e.g., salted), a route can be chosen to select recently plowed and/or salted areas. Where plows or salt trucks' routes are known, routes can be selected to follow (literally, or to use recently maintained roadways) plows or salt trucks as much as possible to minimize risk and maximize speed. In an embodiment, departure timing or planned stops can be timed to avoid undesirable road conditions (e.g., system 100 can schedule routes automatically around weather, times with historically or predicted poor road conditions, times between road maintenance). In some embodiments, stops or other changes can be suggested based on new road condition information from sensors along the route of travel or other sources.  Routes and route planning, as realized through interface component 128, can include a combination of maps, overlaid visual indicators, voice or audio indicators, and others, allowing an operator to rely exclusively on interface component 128 to navigate to one or more destinations.”).
It would have been obvious to a person having ordinary skill in the art to combine the vehicle of Kim in view of Douillard with the calibration factors of Maston, because the road surface condition can greatly affect the quality of measured data and it would therefore be beneficial to consider this property when generating calibration paths.

Claim 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Douillard as applied to claim 12 above, and further in view of Thiyagarajan et al. (US 20190086221 A1), hereinafter known as Thiyagarajan.
Regarding claim 13, Kim in view of Douillard does not teach and Thiyagarajan teaches a vehicle wherein
the point of origin and destination are associated with a passenger transportation trip, and wherein the operations further comprise: outputting to a passenger device (i) information indicative of the plurality of calibration- aware paths and (ii) trip information associated with each of the plurality of calibration-aware paths, wherein the trip information comprises passenger comfort and a trip cost (Thiyagarajan, ¶[0012], “An example non-transitory computer-readable medium includes instructions therein for causing a device to receive a request for a route, determine a source based at least in part on the request, obtain route segments from the source, generate a suggested route, and transmit the suggested route in response to the request. The request includes a start location and an end location and the suggested route is generated based at least in part on the start location, the end location, and the route segments. The suggested route also includes a plurality of the route segments. Each of the route segments can have different modes of transportation available thereto, such as a private vehicles, mass transit, and personal options.”; and Thiyagarajan, ¶[0025], “In some embodiments, the users may select a suggested route or may choose to build their own routes based on the presented options. In some embodiments, routes or paths may be suggested based on cost, time of travel, comfort, or the like. In some embodiments, the routes or paths suggested may be generated based at least in part on constraints specified by the user and may be ordered based on user preferences, an identified start time, or an identified arrival time of a trip. Examples of constraints may include “no toll roads” or “no ferries.””).
It would have been obvious to a person having ordinary skill in the art to combine the vehicle of Kim in view of Douillard with the information of Thiyagarajan, because this information would directly improve passenger comfort and lower the trip cost, which directly benefit passengers.
Regarding claim 14, Kim in view of Douillard does not teach and Thiyagarajan teaches a vehicle wherein
selecting, from the plurality of calibration-aware paths, the first calibration-aware path for the vehicle comprises: receiving, from the passenger via the passenger device, an input indicative of the first calibration-aware path (Thiyagarajan, ¶[0012], “An example non-transitory computer-readable medium includes instructions therein for causing a device to receive a request for a route, determine a source based at least in part on the request, obtain route segments from the source, generate a suggested route, and transmit the suggested route in response to the request. The request includes a start location and an end location and the suggested route is generated based at least in part on the start location, the end location, and the route segments. The suggested route also includes a plurality of the route segments. Each of the route segments can have different modes of transportation available thereto, such as a private vehicles, mass transit, and personal options.”; and Thiyagarajan, ¶[0025], “In some embodiments, the users may select a suggested route or may choose to build their own routes based on the presented options. In some embodiments, routes or paths may be suggested based on cost, time of travel, comfort, or the like. In some embodiments, the routes or paths suggested may be generated based at least in part on constraints specified by the user and may be ordered based on user preferences, an identified start time, or an identified arrival time of a trip. Examples of constraints may include “no toll roads” or “no ferries.””).
It would have been obvious to a person having ordinary skill in the art to combine the vehicle of Kim in view of Douillard with the information of Thiyagarajan, because this information would directly improve passenger comfort and lower the trip cost, which directly benefit passengers.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Douillard as applied to claim 1 above, and further in view of Mielenz et al. (WO 2020016092 A1), hereinafter known as Mielenz.
Regarding claim 17, Kim in view of Douillard does not teach but Mielenz teaches the vehicle of claim 1, wherein the first calibration-aware path includes a plurality of segments, and each segment is used to calibrate a different sensor.  (Mielenz, “Calibrating and / or Adjusting Sensor Units The sensor units to be calibrated and / or adjusted are successively calibrated and / or adjusted in different route sections. A sequence of calibration and / or adjustment of the sensor units is determined, for example, according to a degree of the need for the respective sensor unit, in particular for the respective route section, in particular according to a degree of the need to carry out the Semi-automated or highly automated ferry operation of the vehicle, in particular the autonomous and / or driverless ferry operation of the vehicle. This ensures that only one sensor unit is calibrated and / or adjusted in each route section and the other sensor units are available, and that the respective sensor unit is calibrated and / or adjusted in the route section in which the other sensor units are more important.”)
It would have been obvious to a person having ordinary skill in the art to combine the vehicle of Kim in view of Douillard with the sequential sensor calibration of Mielenz, because sequential calibration “ensures that only one sensor unit is calibrated and / or adjusted in each route section and the other sensor units are available”.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Douillard as applied to claim 1 above, and further in view of Abari et al. (US 20190204427 A1), hereinafter known as Abari.
Regarding claim 18, Kim in view of Douillard does not teach but Abari teaches the vehicle of claim 1, wherein the first calibration-aware path is used to simultaneously calibrate a plurality of sensors.  (Abari, ¶[0016], “Particular embodiments described herein relate to a service facility configured to facilitate AVs in self-calibrating the sensors of their sensor array. The service facility may include a number of calibration targets configured to concurrently calibrate multiple types of sensors. As described herein, the AV may be parked on a platform for AVs and/or guided along a path among the calibration targets while performing a self-calibration routine(s).”)
It would have been obvious to a person having ordinary skill in combine the vehicle of Kim in view of Douillard with the simultaneous sensor calibration of Abari, because parallel calibration may save time (Abari, ¶[0017], “Guiding the AV over a pre-determined course of calibration targets may result in faster throughput in sensor calibration, especially since the calibration process may be performed with limited or no human intervention. Having calibration targets configured to facilitate concurrent calibration of multiple types of sensors may reduce the overall calibration time (e.g., calibrating sensors one after another in a serial fashion may require significantly longer calibration times).”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tan et al. (US 20160061627 A1) - sensor calibration for vehicles
Logan et al. (US 20080027599 A1) - calibration paths
Yamazaki et al. (US 20120158285 A1) - route selection
Seally (US 20170300049 A1) - databases and lookup tables
Bartels (US 20130297204 A1) – simultaneous calibration of multiple sensors
Focke et al. (US 20060164295 A1) - simultaneous calibration of multiple sensors
Li et al. (US 20200088858 A1) – sequential calibration of multiple sensors

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667    

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667   


July 29, 2022